Title: To George Washington from Alexander White, 17 September 1795
From: White, Alexander
To: Washington, George


          
            
              Sir
              City of Washington 17th Septemr 1795
            
            I returned from Frederick yesterday—Visiting the Works this morning an alteration of part of the Plan of the Capital agreed to by the President was brought into view—I should at all times (and more especially, after some late declarations) with great diffidence offer an opinion on a subject of this kind, but without a scientific knowledge of Architecture I confess the alteration proposed struck me as adding to the elegance of the Building and on conversing with Mr Hoban I find he is of the same opinion, and that it will throw the building into a more regular proportion upon the general principles of the Plan agreed to by the President than the strict execution of the Plan itself—and render further alterations unnecessary—that it will be a very great saving on the whole execution of the work, altho’ the expense of the present Wing may be somewhat augmented, but in consequence of that additional expense one hansome room will be added to it⟨—⟩The Board supposing they were to execute the Plans of the President and not to alter them, did not take up the business officially—but believing the matter to be of considerable consequence I was desirous that it should in some shape be brought under consideration—Doctor Thornton waits on the President for that purpose. I am with the most sincere respect & regard Sir your Obt servt
            
              Alexr White
            
          
          
            
              17th Sept. 1795
            
            A. White was informed that several of the substantial yeomanry of the Country through which he lately travelled, in answer to those who were endeavouring to raise a ferment against the Treaty, expressed this sentiment—“If General Washington signs the Treaty, we will believe it to be a good one, till the consequences prove it to be otherwise”—Is there any other name that could have the same effect? It will readily be perceived that this information alludes to the subject I took the liberty of

mentioning at Mount Vernon—There are certain Jackanapes who have the impudence to say, the President, sensible of his declining popularity will not risk another election—This is a consideration which a great mind ought perhaps to disregard but I confess I should feel myself gratified in their mortification, he would not lose a vote but if he did—is Aristides less respected because he was banished by a vote of his Fellow Citizens?
            An opinion prevails that the removal of Congress to the Federal Seat depends on the continuance of the present President in Office—his declining therefore would have a very inauspicious effect on the affairs of the City—however erroneous that opinion may be.
          
        